FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                     January 23, 2018
                                   TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                       Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
 v.                                                       No. 17-3177
 AHMED MOHAMMED-                               (D.C. No. 5:03-CR-40100-SAC-4)
 ABDULLAH-OMAR AL-HAJ,                                     (D. Kan.)

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before LUCERO, BALDOCK, and MORITZ, Circuit Judges. **


      To make a long story short, Defendant Al-Haj filed a motion pursuant to Fed.

R. Civ. P. 60 asking the federal district court in Kansas to hold “void” a Kansas state

forfeiture proceeding that was resolved against him in 2006. Specifically, Defendant

sought the return of $4,453 in cash and a 1998 Chevy Tahoe. The district court

denied Defendant’s motion on the merits and Defendant appealed. We exercise

jurisdiction under 28 U.S.C. § 1291. Now before the Court is the Government’s

      *
         This order and judgment is not binding precedent except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however,
for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
motion to dismiss this appeal for want of jurisdiction on the basis of the Rooker-

Feldman doctrine. See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C.

Court of Appeals v. Feldman, 460 U.S. 462 (1983). The doctrine applies to “cases

brought by state-court losers complaining of injuries caused by state-court

judgments, rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi

Basic Indus., 544 U.S. 280, 284 (2005). Such cases overlook the fact that appellate

jurisdiction over state court judgments rests, via 28 U.S.C. § 1257, in the Supreme

Court alone. Defendant here litigated and lost in state court. His Rule 60 motion

essentially invited the district court, a federal court of first instance, to review and

reverse an unfavorable state court judgment. Accordingly, the district court should

have dismissed Defendant’s motion for want of jurisdiction. While we DENY the

Government’s motion to dismiss this appeal for want of jurisdiction, we VACATE

the decision of the district court and REMAND to the district court with instructions

to dismiss Defendant’s motion for want of subject matter jurisdiction. Exxon Mobil,
544 U.S. at 283–84.

                                        Entered for the Court



                                        Bobby R. Baldock
                                        United States Circuit Judge




                                           2